Citation Nr: 0938147	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to 
January 2005. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a July 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  The case was remanded for additional development in 
June 2008 and is now ready for appellate review.  


FINDINGS OF FACT

1.  There is evidence indicating the Veteran's PTSD results 
in difficulty in establishing and maintaining effective work 
and social relationships. 

2.  The Veteran's PTSD did not result in occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene; total occupational and social impairment is also not 
shown. 


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not 
greater, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2009).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Here, however, the claim on appeal was 
initiated by disagreement with the rating assigned for PTSD 
after service connection was granted.  As such, no further 
notice under the VCAA is necessary.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With respect to the duty to assist, records from treatment by 
VA for PTSD have been obtained and the Veteran was examined 
in connection with the evaluation of his PTSD in April 2007 
and September 2008, the reports from which have been 
associated with the claims file.  While the Board has 
considered the argument presented by the Veteran's 
representative in her February 2009 presentation to the Board 
with respect to the adequacy of the September 2008 VA 
examination, the reports from this examination contain 
detailed clinical findings as to the severity of the 
Veteran's PTSD that are sufficient to determine the proper 
rating for this disability.  As such, the examination is 
adequate for adjudication, and the duty to assist has been 
fulfilled.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for PTSD is based on the assignment of the initial 
rating for this condition following the initial award of 
service connection for PTSD by rating action in July 2007.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  

According to the applicable criteria, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms of PTSD as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrant a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

An April 2007 VA examination which resulted in a diagnosis of 
PTSD showed the Veteran reporting problems immediately after 
his return from Iraq.  He described problems with sleeping, 
with dreams about his experiences in Iraq.  The Veteran also 
described frequent intrusive memories of Iraq and that he 
avoided things that remind him of Iraq such as the news.  He 
said his only social support was provided by his mother and 
group therapy, and stated that he generally finds that he 
would rather keep to himself.  The Veteran admitted to 
hypervigilance and exaggerated startle response and said he 
is irritable and tends to take it out on others.  He denied 
any active suicidal ideation but said he at times wonder what 
it would be like "without him here."  

Upon mental status examination in April 2007, the Veteran was 
neatly groomed and demonstrated good personal hygiene.  Mood 
was dysphonic and affect was flat.  Thought content and 
processes were within normal limits and there was no evidence 
of delusions or hallucinations.  The Veteran maintained eye 
contact throughout the interview and no inappropriate 
behavior was noted.  He admitted to passive suicidal ideation 
without current plan or intent and he denied homicidal 
ideation.  The Veteran was alert to all spheres and there was 
no evidence of gross memory loss or impairment.  Speech was 
linear and coherent and of normal rate and volume.  Following 
the examination, the Global Assessment of Functioning (GAF) 
score assigned was 55, which represents more than 
"moderate" and less than "serious" impairment of social 
and occupational functioning.  See Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994), discussed in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
 
Thereafter, the evidence reflects continuing group therapy 
for PTSD with GAF scores including the following:  48 in 
April 2007, 59 in May 2007, and 53 in April and June 2008.  
Additional pertinent evidence is contained in reports from a 
September 2008 VA examination, at which time the Veteran said 
that he does not really have any friends, has difficulty with 
connecting with his family, and just likes to be by himself.  
Upon examination, the Veteran was neatly groomed, clean, and 
appropriately dressed; speech was spontaneous, clear and 
coherent; and he was cooperative with the examiner.  The 
Veteran's affect was constricted and his mood was irritable.  
Attention and orientation were normal and thought process and 
content were unremarkable.  There were no delusions or 
hallucinations and judgment and insight were intact.  Sleep 
problems were again described.  There was additionally no 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, or homicidal or suicidal thoughts.  Impulse 
control was good and there was said to be no problems with 
personal hygiene or with the activities of daily living.  
Remote memory was normal and recent memory was unclear, and 
the Veteran reported mild memory impairment.  No episodes of 
violence were reported.  

Symptoms of PTSD were said by the examiner to include 
recurrent and intrusive distressing recollections of service 
events; feeling as if traumatic events were reoccurring; and 
intense psychological and physiological reactivity to 
reminders of traumatic events.  Additional symptoms of PTSD 
described at the September 2008 VA examination were avoidance 
of reminders of in-service trauma, difficulty with falling or 
staying asleep, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  It was reported that the Veteran was 
employed full time as a housekeeper at a resort, and that he 
had missed 10 weeks of work in the last year due to 
difficulty in working around people with outbursts that 
resulted in his being "sent home."  Problems related to 
occupational functioning were listed as inappropriate 
behavior, increased tardiness and poor social interaction.  
The GAF score was 70.  

Additional pertinent evidence includes a statement received 
from the Veteran's supervisor in December 2008 who reported 
that the Veteran had problems with PTSD on a "daily basis," 
and that he had to send him home on many occasions or alter 
his work schedule due to his difficulties with interacting 
with others.  He indicated that he placed the Veteran on the 
night shift to minimize his interaction with others.  The 
Veteran's supervisor also stated that some days it is hard to 
talk to the Veteran because he feels like somebody is "out 
to get him," and says things like that he will have to kill 
them before they kill him.  He said he has to send the 
Veteran home after he makes such statements because he does 
not think it is safe for the Veteran to be at work when he 
has such thoughts.  The Veteran's supervisor said that he has 
tried to accommodate the Veteran, but that he did not know if 
he would still be able to continue his job given the fact new 
management had just been installed due to the Veteran's 
outbursts and problems.  

After reviewing the clinical evidence of record, the clinical 
findings do not demonstrate that many of the specific 
criteria for a rating in excess of 30 percent as listed at 38 
C.F.R. § 4.130 for PTSD are met.  However, it is not 
expected, especially with the more fully described grades of 
disabilities such as outlined at 38 C.F.R. § 4.130, that all 
cases will show all the specified criteria for an increased 
rating. 38 C.F.R. § 4.21.  Moreover, if two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In asserting that the criteria for a higher rating for PTSD 
are met, the Veteran's representative noted that the GAF 
score from the September 2008 VA examination appeared to be 
anomalous in that it was nearly 20 points higher than shown 
on reports from his last two years of treatment.  The GAF 
score from the September 2008 VA examination was 
significantly higher than those reflected by such evidence as 
the VA outpatient clinic reports dated in April and May 2007 
and April and June 2008 recorded above.  In addition, reports 
from the September 2008 VA examination reflects that the 
Veteran had missed 10 weeks of work in the past year due to 
having to be "sent home" due to problems interacting with 
others as a result of his PTSD, and further first hand 
information as to the difficulties the Veteran has 
maintaining employment due to his problems interacting with 
others was provided by the Veteran's supervisor.  As such, it 
is clear to the Board that the Veteran's PTSD has resulted in 
difficulty in establishing and maintaining effective work and 
social relationships so as to warrant a 50 percent rating 
under 38 C.F.R. § 4.130, DC 9411.  All reasonable doubt has 
been resolved in the Veteran's favor in making this 
determination.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  So as 
to avoid any potential prejudice to the Veteran, the RO will 
be given the first opportunity to determine the proper 
effective date for the 50 percent rating.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

As for an evaluation in excess of 50 percent, such a rating 
would require the Veteran's PTSD to result in such 
symptomatology as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
unprovoked irritability with periods of violence; spatial 
disorientation; and neglect of personal appearance and 
hygiene.  Such symptomatology is simply not demonstrated by 
the clinical evidence of record, to include that summarized 
above, at any point during the time frame relevant on appeal.  
More specifically, while the Veteran continues to have bouts 
with anger, and symptoms periodically interfere in 
maintaining effective relationships, the remaining criteria 
are not more nearly approximated.  As such, the Board finds 
that the schedular criteria for a 70 percent rating for PTSD 
are not met.  38 C.F.R. § 4.130, DC 9411. 

The Veteran is also not entitled to the next and highest 
rating of 100 percent.  The Veteran has not established that 
he is incapable of working (substantially gainful employment) 
solely because of the effects of his PTSD, or that his PTSD 
causes total occupational and social impairment.  
Additionally, the evidence does not establish that the 
Veteran's PTSD presents any of the specified symptoms for a 
100 percent rating, including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, he is not entitled to a 100 percent 
rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that granted by this decision is provided for 
certain manifestations of the Veteran's service-connected 
residuals, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 50 percent rating granted by this 
decision.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  
 

ORDER

Entitlement to a 50 percent, but not greater, initial rating 
for PTSD is granted, subject to the regulations governing the 
payment of monetary awards. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


